Order entered August 20, 2019




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01521-CV

   AETNA LIFE INSURANCE COMPANY AND AETNA HEALTH INC., Appellants

                                              V.

 KINDRED HOSPITALS LIMITED PARTNERSHIP D/B/A KINDREND HOSPITAL
HOUSTON MEDICAL CENTER; THC HOUSTON, INC. D/B/A KINDRED HOSPITAL-
  BAY AREA AND D/B/A KINDRED HOSPITAL HOUSTON-NORTHWEST; AND
 TRANSITIONAL HOSPITALS CORPORATION OF TEXAS, INC. D/B/A KINDRED
    HOSPITAL TARRANT COUNTY-FORT WORTH SOUTHWEST, Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-13831

                                           ORDER
       We REINSTATE this appeal.

       Before the Court is the parties’ August 19, 2019 joint motion to dismiss the appeal. The

motion will be considered in due course.

                                                    /s/   KEN MOLBERG
                                                          JUSTICE